Price, J.,
delivered the opinion of the court.
There was a valid existing assessment on the land under the *538act of 1888 (Laws 1888, p. 463, c. 378), and an unconstitutional and void act of the legislature could not work a legislative abandonment. The land was owned by private individuals, and subject to taxation. The taxes were not paid on the land, and in 1900 the tax collector advertised and sold the land for unpaid taxes of 1899, and executed to the purchaser a conveyance in pursuance of such sale for taxes. The purchaser at the tax sale after two years — the time allowed for redemption— went into actual possession of the land, and he, or those holding under him, have since occupied it. Under section 2735, Code 1892, such a title, with such holding, stands as a bar to appellant’s right of recovery. Actual possession of a portion of the land under the facts and the calls of the deed was possession of the whole tract.

Affirmed.